Action for separation. The parties have resided apart for more than ten years. The defendant failed to contribute anything to plaintiff’s support since 1928, at which time she was the head of the family, and provided maintenance for the children of the marriage. Prior to the time they took up separate domiciles defendant charged plaintiff with improper relations with the family physician. Judgment affirmed, with costs. Hill, P. J., Bliss, Heffeman and Poster, JJ., concur; Crapser, J., dissents, with a memorandum. Cbapseb, J. (dissenting). This is an appeal from a judgment granting a separation upon the grounds of abandonment and non-support. I dissent and vote to reverse the judgment and dismiss the complaint on the grounds that the plaintiff stated several times that she had refused to live with the defendant although requested to do so. The defendant was able to support the plaintiff and was willing to support her provided she would live with him. Her refusal was not justifiable. The term abandonment as used in law contemplates voluntary separation of one party from the other without justification and without the intention of returning. There is no such evidence in this case and there is no competent proof to support the judgment. (Williams v. Williams, 130 N. Y. 193; People ex rel. Comrs. of Charities and Correction v. Cullen, 153 id. 629, 638.)